Citation Nr: 0948322	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-308 81	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2008 rating action that denied service 
connection for PTSD.

In March 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The Veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in combat service in Vietnam.

3.  The Veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  Any diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2007 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and of what was needed to establish entitlement to service 
connection for PTSD.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the March 2007 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and what evidence it would make reasonable efforts 
to obtain.  The Board thus finds that the 2007 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the March 
2007 document fully meeting the VCAA's notice requirements 
was furnished to the Veteran prior to the March 2008 rating 
action on appeal.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection 
claim (veteran status, the existence of a disability, a 
connection between the veteran's service and that disability, 
the degree of disability, and the effective date pertaining 
thereto).  In this case, the Board finds that the appellant 
was notified of the degree of disability and the effective 
date information in the March 2007 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical, 
administrative, and personnel records and numerous post-
service VA and private medical records up to 2008.  Medical 
records associated with the July 2004 Social Security 
Administration decision awarding the Veteran disability 
benefits, as well as a transcript of the veteran's March 2009 
Board hearing testimony, have been associated with the claims 
folder and considered in adjudicating this claim.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration, inasmuch as 
the Veteran in November 2005, February and May 2007, and 
January and September 2008 statements and March 2009 
testimony furnished only nonspecific descriptions of his 
claimed inservice stressors in Vietnam which frustrate 
attempts to verify them.  In a December 2007 formal finding, 
the RO determined that the information required to 
corroborate the stressful events described by the Veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (USAJSRRC), and/or insufficient to 
research the case for a U.S. Marine Corps record; that all 
procedures to obtain this information had been properly 
followed; and that all efforts to obtain the needed 
information had been exhausted, and further attempts would be 
futile.   
           
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the Veteran contends that he has PTSD as a 
result of having experienced stressful events in combat in 
service, namely, receiving a shrapnel leg wound when a truck 
exploded; being injured in a mortar attack; witnessing 2 
service comrades burn and die in front of him; and depression 
as a result of having had to kill multiple enemy soldiers, 
including one who was just a child.  He gave testimony to 
this effect at the March 2009 Board hearing.      

The service medical records are negative for findings or 
diagnoses of any psychiatric disability or evidence of any 
lower extremity shrapnel injury.  On May 1964 pre-induction 
examination, the examiner noted a history of a left femur 
fracture in 1956 that was treated with traction.  The August 
1966 separation examination was negative for findings or 
diagnoses of any lower extremity shrapnel injury, and the 
Veteran was psychiatrically normal.

Post service, January 2003 records from the St. Petersburg 
General Hospital noted a history of a left femur fracture as 
a child, for which the Veteran had a long leg cast, and he 
was currently treated for a left hip fracture after a fall 
off of a bicycle.  After July 2004 psychological examination 
by L. A., Ph.D., the diagnosis was adjustment disorder with 
mixed anxiety and depressed mood.  

October 2005 VA outpatient records noted a positive PTSD 
screening.  When seen again in November, the Veteran gave a 
history of multiple lower extremity injuries prior to service 
in 1956, during service in 1966, and after separation from 
service, to include in a fall from a power pole in 1976 and 
another fall approximately 5 years ago.  On March 2006 VA 
orthopedic examination, the Veteran gave a history of a left 
femur fracture in 1956 when he was run over by a car which 
required open reduction and internal fixation with a pin, as 
well as a left hip replacement earlier in March 2006.  After 
examination, the physician opined that he found no evidence 
to relate the left hip condition to the veteran's military 
service.  

On early April 2006 VA outpatient psychiatric evaluation, the 
Veteran presented with apparent PTSD symptoms which began 
after early March hip surgery.  The impression was mild PTSD 
symptoms after discharge from service in the 1970s, with 
remission and recent flare-up.  When seen again in late 
April, the Veteran gave a history of having been awarded the 
Purple Heart medal in service and combat stressors involving 
seeing 2 service comrades burn alive, being fired upon and 
feeling helpless, and being wounded himself.  In May, chronic 
PTSD based on DSM-IV criteria was diagnosed.  In July, the 
Veteran was noted to be a combat veteran with a chronic 
history of PTSD, and he reported experiencing significant 
war-zone psychological stressors to include witnessing the 
tragic killing and maiming of service comrades, being in 
situations where there were mines and booby traps, and being 
shot at by enemy combatants.  In August, a VA physician 
diagnosed PTSD on the basis of the veteran's combat history 
and exposure to a traumatic event in which he experienced, 
witnessed, and was confronted with events that threatened his 
physical integrity.       

The Board notes that the available medical evidence shows 
findings including PTSD that are only based on the veteran's 
history of reported inservice combat stressors.  However, 
that history is not a reliable indicator of the actual 
occurrence of any such claimed stressful events in service, 
inasmuch as such assertions are unproven, uncorroborated, and 
not supported objectively.  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that any such alleged inservice event actually 
occurred.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the VA is not required to accept doctors' opinions that are 
based upon an appellant's recitation of medical history); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that any 
claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, a certified copy of the veteran's DD Form 214 
(report of service discharge) contains no evidence that he 
received any award or citation specifically indicative of 
combat service.  In September 2005, the Veteran submitted a 
copy of his DD Form 214 that was altered to show awards of a 
so-called "Vietnam Combat Service Metal" and a "Purple 
Heart (See Attachment)," as well as a copy of a certificate 
signed by the Deputy Secretary of Defense and the President 
of the United States purporting to show his award in May 1966 
of the Purple Heart for "wounds received in action in the 
Republic of Vietnam."   

Other service personnel and administrative records indicate 
that the veteran's primary duty was as a lineman during his 
military service, which included verified service in Vietnam 
from August 1965 to August 1966, but these also contain no 
evidence of combat service.  In November 2005, the National 
Personnel Records Center verified the veteran's entitlement 
to certain awards, but none indicative of combat service, and 
specifically not the Purple Heart.  In February 2007, the 
service department specifically certified that its records 
did not show the award of the Purple Heart medal to the 
Veteran.  
 
No other available evidence or records otherwise establish 
that the Veteran engaged in combat with the enemy in service, 
or corroborate the occurrence of his claimed inservice 
stressful experiences, combat service, or award of the Purple 
Heart medal.  As noted above, the Veteran has not provided 
sufficient information for the VA to further attempt to 
independently corroborate any such claimed stressful 
experiences.  In a December 2007 formal finding, with which 
the Board concurs, the RO determined that the information 
required to corroborate the stressful events described by the 
Veteran was insufficient to send to the USAJSRRC, and/or 
insufficient to research the case for a U.S. Marine Corps 
record; that all procedures to obtain this information had 
been properly followed; and that all efforts to obtain the 
needed information had been exhausted, and further attempts 
would be futile.  

In March 2009, a statement was received from the veteran's 
mother wherein she recalled his having trouble with his left 
hip and feet when he returned home from military service in 
1966.  However, that statement contains no evidence that 
corroborates the occurrence of the veteran's claimed 
inservice stressful experiences, combat service, or award of 
the Purple Heart medal.

Thus, the Board finds that the post-service findings of PTSD 
in 2005 and 2006 on the basis of the veteran's unverified 
inservice combat stressors and award of the Purple Heart 
medal are not persuasive medical evidence that any PTSD is 
related to his military service, to include any claimed 
stressor therein.  See Hayes v. Brown,   5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate psychiatric training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether he has PTSD that is a 
result of any alleged inservice stressor.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).       

Simply stated, in this case, there is no verified stressor or 
credible evidence of combat service to support a diagnosis of 
PTSD.  In the absence of credible evidence of combat service 
or that a claimed stressor sufficient to support a diagnosis 
of PTSD actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


